Citation Nr: 1048302	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  08-23 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for chronic recurring 
pneumonia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Marine Corps 
from January 2002 to March 2006.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran appeared at a Travel Board hearing in August 2010.  A 
transcript is associated with the claims file.



FINDINGS OF FACT

1.  The Veteran had in-service treatment for pneumonia in 2002, 
2003, and 2005, and filed his claim for service connection 
shortly after separation; the Veteran has been diagnosed with 
recurrent pneumonia, and had active bouts of the disease in 2007 
which was productive of scarring.  

2.  There is a continuity between in-service treatment for 
pneumonia and the current diagnosis of the recurrent disease.  



CONCLUSION OF LAW

Service connection for chronic recurring pneumonia is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010).  
Information means non-evidentiary facts, such as the claimant's 
address and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 
C.F.R. § 3.159(a)(5) (2010).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2010).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for chronic 
recurring pneumonia.  Therefore, no further development is needed 
with respect to this claim.  

Legal Criteria-Service Connection 

Applicable law provides that service connection will be granted 
if it is shown that the veteran experiences a disability 
resulting from an injury or disease contracted in line of duty, 
or for aggravation of a preexisting injury or disease contracted 
in line of duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

Analysis

The Veteran in this case alleges that he has a chronic recurring 
pneumonia, and that the condition had causal origins with his 
active service in the U.S. Marines.  

The service treatment records show numerous consultations for 
pneumonia, with the earliest being during his recruit training in 
February 2002.  Following this, the Veteran was treated again for 
pneumonia in May 2002, after having symptoms staring in late 
April of that year.  In February 2003, the Veteran consulted with 
U.S. Navy medical personnel after having cough and cold-like 
symptoms, and he was diagnosed with community-acquired pneumonia.  
Lastly, the Veteran was treated in October 2005 for pneumonia.  
The Veteran indicated at that time that his health had 
deteriorated because of pneumonia, and that he intended to seek 
VA benefits for the condition upon his discharge from service.  

Following separation, the Veteran was afforded a VA "fee basis" 
examination in June 2006, and based on X-ray findings, no current 
pneumonia was found.  Subsequent to this, however, the Veteran 
was treated in January 2007 by a private health care provider, 
and radiographic findings revealed a right medial lobe pneumonia.  
A computerized tomography (CT) scan was ordered in connection 
with the January 2007 treatment, and minimal areas of pulmonary 
parenchymal scarring were seen n the right middle lobe of the 
Veteran's lungs.  The Veteran was afforded a second VA 
examination in April 2008, and recurring pneumonia was diagnosed; 
however, X-ray reports revealed no acute pathology and pulmonary 
function testing was normal.  

The RO, in denying the Veteran's claim, essentially determined 
that no current disability was present for which service 
connection can be granted.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The Board cannot, however, agree with this 
assessment.  Indeed, the Veteran had a diagnosis of pneumonia 
during the pendency of the claim, and had a diagnosis of 
recurring pneumonia in 2008, even though there was no acute 
pathology present.  CT scan of 2007 shows minimal scarring 
associated with the right lobe of the lung, where an active 
pneumonia process was occurring at the time of examination.  

The Board notes the requirement of a current disability is 
satisfied when the claimant has a disability at the time a claim 
for VA disability compensation is filed or during the pendency of 
that claim, and that a claimant may be granted service connection 
even though the disability resolves prior to adjudication of the 
claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  
In this instance, there appear to be episodes of pneumonia 
flaring that are more severe in 2007 than in subsequent 
examinations; however, given the diagnosis of recurring pneumonia 
as well as the evidence of scarring, it is clear that the Veteran 
experiences a chronic pneumonia condition which flares in 
severity at certain times.  Thus, there is never an apparent 
complete resolution of the disease (even though acute symptoms 
resolve), and the Board can safely conclude that a chronic 
condition of recurring pneumonia, with lung scarring, is present 
in the Veteran.  

Regarding a nexus between current chronic recurring pneumonia and 
service, the Board notes that there is no opinion of record 
addressing etiology.  This is, however, unnecessary in the 
current case.  The Veteran separated from the Marine Corps in 
March 2006, and filed his claim very shortly after separation.  
He had numerous treatments for recurring pneumonia in service, 
and has had a need for treatment shortly following service and 
during the pendency of the claim.  Essentially, there is a 
continuity between the Veteran's in-service diagnoses of 
pneumonia made in 2002, 2003, and 2005, and his bouts of 
pneumonia in 2007 (with diagnosis of recurrent pneumonia made in 
2008).  Given the relatively consistent presence of the disease 
from service to the present, albeit with varying degrees of 
symptom severity, there is ample evidence to allow the claim for 
service connection based on a continuity of symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).  As such, the claim for 
service connection is granted.  


ORDER

Entitlement to service connection for chronic recurring pneumonia 
is granted.  


____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


